COURT OF APPEALS OF VIRGINIA

Present:  Judge Benton, Senior * Judge Cole and
          Retired Judge Trabue
Argued at Richmond, Virginia

EDWARD HILL

v.        Record No. 1898-93-2         MEMORANDUM OPINION** BY
                                        JUDGE MARVIN F. COLE
COMMONWEALTH OF VIRGINIA                    JULY 5, 1995


            FROM THE CIRCUIT COURT OF THE CITY OF RICHMOND
                     Robert L. Harris, Sr., Judge

             Cheryl Jakim Frydrychowski, Assistant Public
             Defender (David J. Johnson, Public Defender;
             Office of the Public Defender, on brief), for
             appellant.
             Robert B. Condon, Assistant Attorney General
             (James S. Gilmore, III, Attorney General, on
             brief), for appellee.



     The appellant, Edward Hill, was tried by a jury and

convicted of distributing cocaine and possessing cocaine with

intent to distribute.    On appeal, he contends that he was denied

a fair trial because of improper argument by the prosecutor.      We

disagree and affirm the convictions.

     At trial, the Commonwealth produced evidence that a police

officer purchased twenty dollars worth of cocaine from the

appellant.    Other officers testified that they observed the

transaction.    Additional cocaine was recovered from the front

plate of the telephone booth where Hill was standing after the
     *
      Retired Judge Kenneth E. Trabue took part in the
consideration of this case by designation pursuant to
Code § 17-116.01.
     **
      Pursuant to Code § 17-116.010, this opinion is not
designated for publication.
sale.    The appellant asserts that the prosecutor's final argument

to the jury was improper because it appealed to the jury's

passions, it surpassed fair inferences from the evidence, and it

confused the use of punishment and conviction for deterrent

purposes, all of which resulted in substantial prejudice to him.

        During his final argument, the prosecutor argued that there

was sufficient evidence of guilt and asked the jury to find the

defendant guilty.    He explained that once the jury finds the

defendant guilty, it must determine his sentence.    The following

argument was then presented:
          PROSECUTOR: Ladies and gentlemen, perhaps
          you have all been engaged in conversation or
          everybody has read a lot about the problems
          of drug dealers in the City of Richmond.
          Perhaps you have said to yourselves at one
          point, somebody has to do something about it,
          somebody needs to take care of this problem,
          something has to be done, somebody has to do
          something, somebody has to clean up the
          streets; they're selling cocaine on the
          streets of this City and we are killing the
          City and it's killing people. It's poison
          and it's killing the City. Something ought
          to be done.
               Well ladies and gentlemen, today is the day
          you all can be that somebody, you are the people
          that can do something about it. . . . [The
          police] caught the dealer and they brought him.
          So, what are we going to do about it? He has made
          an economic choice, he has made a choice to sell
          drugs and the cost of doing business is when you
          sell drugs, if you get caught, you have got to go
          to the penitentiary.
               The question is, are we going to make it a
          high price, the minimum is 4 years, the most is 40
          years. Is it going to be a high price to keep
          others like him from doing it, or is it going to
          be a low price? That is what you have to decide
          as jurors. Can we send a message to him and tell
          the drug dealers in the community--




                                  -2-
            DEFENSE COUNSEL: Judge, I object, we're not
            talking about anything other than this case.       This
            particular case and this particular man.

                     *    *   *     *     *   *    *

            THE COURT:   Proceed.


     Defense counsel did not advise the court of any prejudice

that might have occurred from the prosecutor's remarks.        He did

not request a cautionary instruction, and he did not move for a

mistrial.
     The appellant began his closing argument to the jury.         In

the midst of it, defense counsel stated:
          [T]he Commonwealth attorney when he closed up
          just a second ago there, he said we have to
          get these drug dealers off of the street.
          We're not talking about anything other than
          this case. All the other things that are
          wrong with the City, we're not talking about
          those things today, we're talking about
          whether the Commonwealth has proved anything
          against this man and nothing else. And I ask
          you not to consider anything else.


     The prosecutor then interrupted and stated, "the law is that

it is in fact proper and the defense counsel knows it's proper."

Defense counsel then moved for a mistrial, stating, "We're

talking about this man at this time."         The trial judge said, "You

may proceed," whereupon defense counsel continued his closing

argument.   No further objections or motions were made to the

court.

     Rule 5A:18 provides, in pertinent part, "No ruling of the

trial court . . . will be reversed unless the objection was

stated together with the grounds therefor at the time of the



                                    -3-
ruling, except for good cause shown or to enable the Court of

Appeals to attain the ends of justice."   This rule places the

parties on notice that they must give the trial court the first

opportunity to rule on disputed questions.   The purpose of the

rule is to allow corrections of an error, if possible, during the

trial, thereby avoiding the necessity of mistrials and reversals.

To avoid these results, the rule places an affirmative duty on

the parties to enter timely objections made during the trial.

Gardner v. Commonwealth, 3 Va. App. 418, 423, 350 S.E.2d 229, 232

(1986).   In this case, the objections set forth in the

appellant's brief far exceed the objections made at trial and

ruled upon by the trial judge.   Therefore, they are not

reviewable by this Court.    Id.; see also Payne v. Commonwealth,

233 Va. 460, 464, 357 S.E.2d 500, 503-04, cert. denied, 484 U.S.
933 (1987).   The only objection made in the trial court was:

"Judge, I object, we're not talking about anything other than

this case.    This particular case and this particular man."   We

address only this objection.

     Although the objection is not specific in stating its

grounds, we take it that the defendant objected to the

Commonwealth's argument that appellant's punishment be fixed at

twenty years in order for it to act as a deterrent to other drug

dealers in the community.   The argument embodies the contention

that the sentence should not take into consideration a deterrent

effect upon any other persons except the appellant.   We disagree



                                 -4-
with the appellant's position.

     We note that at the time the Commonwealth's attorney made

the statements which the appellant finds improper, the prosecutor

was addressing the issue of punishment.   In his argument, the

prosecutor made a clear demarcation between "guilt" and

"punishment."   He first argued that the undisputed evidence

showed overwhelmingly that the appellant was guilty of the

offenses charged.   He then stated that "[i]n Virginia, however,

that doesn't end the story, once you find the defendant guilty,

in Virginia the jury sentences the defendant.   So, you have to

ask yourselves what then, after we find the defendant guilty,

what happens then."   He then proceeded to argue punishment.

Clearly, the jury could not have confused the "guilt" and the

"punishment" arguments because they were so clearly separated.
     The statements we made and approved in Jackson v.

Commonwealth, 12 Va. App. 798, 406 S.E.2d 415 (1991), are

informative. We said:
          The potential harmful effects of cocaine are
          common knowledge and need not be proven in a
          prosecution for distribution in order for the
          prosecutor to draw inferences from the facts
          and comment upon them. Because the evidence
          allowed the Commonwealth's attorney to argue
          that the cocaine was packaged for
          distribution to the public, he properly drew
          the attention of the jury to the general
          effects of cocaine on the public and
          encouraged them to deter the crime of
          distribution.

Id. at 800, 406 S.E.2d at 416.

     In Hutchins v. Commonwealth, 220 Va. 17, 20, 255 S.E.2d 459,



                                 -5-
461 (1979), the Supreme Court said:
          [I]t is proper for a prosecutor to ask a jury
          to fix a punishment in a particular case that
          will deter others from committing like
          offenses. The prosecutor's request, however,
          must not appeal . . . to the jurors' passions
          by exciting their personal interests in
          protecting the safety and security of their
          own lives and property. And the prosecutor's
          statement must not confuse . . . the use of
          punishment and conviction for deterrent
          purposes. Conviction for an offense must be
          based solely upon evidence of guilt, and not
          upon considerations of deterrence.

See also Payne, 233 Va. at 468, 357 S.E.2d at 505 (holding that

"while considerations of deterrence should not be the basis for a

finding of guilt of the offense, such considerations may be

argued in connection with the punishment to be assessed for the

crime.").

     We find that a Commonwealth's attorney may properly argue on

the question of punishment the prevalence of crime in the

community, the personal safety of its inhabitants and the jury's

duty to uphold the law, so long as the thrust of the argument is

to deter the defendant as well as others from committing similar

crimes in the community.   In this case, the Commonwealth's

argument was directed at seeking a "stiff" sentence and showing

that such a sentence would have a deterrent effect in the

community.   We find that the Commonwealth's argument was proper.

Accordingly, we affirm the convictions.

                                                          Affirmed.




                                -6-
BENTON, J., dissenting.

     The principle is well established in Virginia that "every

person charged with a crime is entitled to have his [or her] case

determined solely by the evidence produced at his [or her]

trial."   Dingus v. Commonwealth, 153 Va. 846, 851, 149 S.E. 414,

415 (1929).   Statements made by a prosecutor in closing argument

to a jury about other criminals and their inequities are improper

and irrelevant.    Id.   See also Patterson v. Commonwealth, 16 Va.

App. 390, 429 S.E.2d 896 (1993).    Moreover, a prosecutor may not

make an argument to a jury that "create[s] an atmosphere wherein

a defendant may be convicted and punished, not just for the

offense on trial, but to set an example to deter some . . .

[other] criminal activity by some . . . [other] criminal actor."
 Hutchins v. Commonwealth, 220 Va. 17, 20, 255 S.E.2d 459, 461

(1979).   Such an argument "divert[s] the [jurors'] attention from

the evidence produced at trial" and inflames "the jurors'

passions by exciting their personal interests in protecting the

safety and security of their own lives and property."     Id.

     Although Hill's counsel failed to make a motion for a

mistrial when the prosecutor first made inappropriate comments

about the scourge inflicted by other drugs dealers, Hill's

counsel did make a proper objection when the prosecutor made the

improper remark.   The record clearly establishes, however, that

the prosecutor later exacerbated the matter when the following

occurred during closing arguments:
          [HILL'S COUNSEL]: [T]he Commonwealth



                                  -7-
           attorney when he closed up just a second ago
           there, he said we have to get these drug
           dealers off of the street. We're not talking
           about anything else other than this case.
           All the other things that are wrong with the
           City, we're not talking about those things
           today, we're talking about whether the
           Commonwealth has proved anything against this
           man and nothing else. And I ask you not to
           consider anything else.

          [PROSECUTOR]: Your Honor, I object the law
          is that it is in fact proper and the defense
          counsel knows it's proper.

          [HILL'S COUNSEL]: I move for a mistrial,
          Judge. We're talking about this man at this
          time.
          [JUDGE]:   You may proceed, sir.


     Not only did the prosecutor reconfirm his earlier improper

remark, the prosecutor emphatically stated in the presence of the

jury that his earlier improper comment, to which Hill's counsel

had objected, was lawful.   The motion for a mistrial was then

immediately made and was timely.   The trial judge's failure to

instruct the jury or otherwise correct the prosecutor's comment

could only have left the jury with the impression that the

prosecutor's remark concerning the law was correct.   The trial

judge's inaction "served to approve and strengthen the improper

argument and thereby had a natural and normal tendency to show

that the views of the Commonwealth's Attorney were shared by the

court."   McLane v. Commonwealth, 202 Va. 197, 205, 116 S.E.2d
274, 280 (1960).

     The majority opinion's holding in this case, "that a

Commonwealth's attorney may properly argue on the question of



                                -8-
punishment prevalence of crime in the community, the personal

safety of its inhabitants and the jury's duty to uphold the law,

so long as the thrust of the argument is to deter the defendant

as well as others from committing similar crimes in the

community," simply disregards the holding in Hutchins.     I agree

that a prosecutor may argue deterrence when asking a jury to set

a punishment.   Id. at 20, 255 S.E.2d at 461; see also Payne v.

Commonwealth, 233 Va. 460, 468, 357 S.E.2d 500, 505, cert.
denied, 484 U.S. 933 (1987).   However, Hutchins instructs that

"[t]he prosecutor's request, however, must not appeal . . . to

the jurors' passions by exciting their personal interests in

protecting the safety and security of their own lives and

property."   Id. (Emphasis added).    The majority's holding not

only allows a prosecutor to argue deterrence in setting a

punishment for a defendant, but it also permits a prosecutor to

entreat the jury to impose a large sentence to ensure that their

particular neighborhoods are safe.    The decision approves the

prosecutor's appeal to the jury's concerns for their property and

personal safety:
          [S]omebody has to clean up the streets;
          they're selling cocaine on the streets of
          this City and we are killing the City and
          it's killing people. . . . We will not be
          held up like a bunch of animals in cages
          while the drug dealers run the streets.


This decision is simply contrary to the decision in Hutchins.

     Because the prosecutor's initial comment was improper and

his later assertion informed the jury that those improper


                                -9-
comments were lawful, I would hold that the trial judge erred in

denying the motion for a mistrial.   Therefore, I dissent.




                              -10-